  Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 1 of 27




                  EXHIBIT A


Verification, Case Docket and
 Superior Court Documents
                Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 2 of 27



 1
                                                VERIFICATION
 2
 3   STATE OF ARIZONA                   )
                                        ) ss.
 4   COUNTY OF MARICOPA                 )
 5
 6              I, MICHAEL G. GAUGHAN, hereby state, under the penalty of perjury, that the
 7   following information is true to the best of my knowledge:
 8              1.     I am the attorney for the State of Arizona, Alicia Nemlowill and Ken
 9   Dinquel in the matter of Slater, et al. v. The State of Arizona, et al., CV2018-097090,
10   currently pending in the Superior Court of the State of Arizona, County of Maricopa,
11   before the Honorable Janice Crawford.
12              2.     On November 28, 2018, I filed a Notice of Removal under 28 U.S.C. §
13   1441(a) seeking to remove Slater, et al. v. The State of Arizona, et al., CV2018-097090,
14   to the United States District Court for the District of Arizona.
15              3.     In compliance with 28 U.S.C. § 1446(a) and L.R. Civ. 3.6(b), I certify that
16   the attached documents are true and accurate copies of pleadings and other documents
17   that were filed in the Superior Court of the State of Arizona, Maricopa County, in Slater,
18   et al. v. The State of Arizona, et al., CV2018-097090.
19              4.     Also attached is a true and accurate copy of the court docket in Slater, et al.
20   v. The State of Arizona, et al., CV2018-097090.
21              I declare under penalty of perjury that the foregoing is true and correct to the best
22   of my knowledge.
23              DATED this 29th day of November, 2018.
24
                                                   Michael G. Gaughan
25                                                 MICHAEL G. GAUGHAN
26
     #7485588
       Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 3 of 27



Civil Court Case Information - Case History
                                      Case Information
Case
Number: CV20 18-097090 Judge: Crawford, Janice
File Date: 10/26/2018       Location:Southeast
Case Type: Civil
                                    Party Information
Party Name                           Relationship        Sex      Attorney
Nicholas Willard Slater              Plaintiff           Male     Jody Broaddus
Kelly Mary Slater                    Plaintiff           Female   Jody Broaddus
State Of Arizona, The                Defendant                    Pro Per
Alicia Nemlowill                     Defendant           Female   Pro Per
Ken Dinquel                          Defendant           Male     Pro Per
                                     Case Documents
Filing Date   Description                                  Docket Date    Filing Party
11/16/2018    NDI- Notice OfDismissal                      11/19/2018
NOTE: Notice of Dismissal of Defendants Doe Nemlowill and Doe Dinquel
10/26/2018    COM - Complaint                              10/29/2018
10/26/2018    CCN- Cert Arbitration- Not Subject           10/29/2018
I 0/26/2018   CSH - Coversheet                             10/29/2018
                                     Case Calendar
There are no calendar events on file
                                       Judgments
There are no judgments on file
           Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 4 of 27
                                                                               CHRIS DEROSE
                                                                     Clerk of the SuPerior Court
                                                                         BY IJanessa Martinez, DePutY
                                                                         Date 10/26/2018 Time 15:05:02
                                                                    DescriPtion                    Amount
                                                                    --------- CASED CV201B-097090 --~-----
 1 Marc J. Victor, SBN 016064                        GIVIL NEW GOMPLAINT           333.00
   Jody L. Broaddus, SBN 020122                      TOTAL AMOUNT                  333.00
 2 ATTORNEYS FOR FREEDOM                                        ReceiPtlt 26872846
   3185 South Price Road
 3
   Chandler, Arizona 85248
 4 Phone: (480) 755-7110
   Fax: (480) 857-0150
 5 Marc@AttomeyForFreedom.com
 6 Jody@AttomeyForFreedom.com
   Attorneys for Plaintiff
 7
                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 8
 9                         IN AND FOR THE COUNTY OF MARICOPA

10
     NICHOLAS WILLARD SLATER and                      Case No.:
11   KELLY MARY SLATER, husband and wife,
                                                             cv 2 01 8-0 9 7 0 90
12                        Plaintiff,
                                                                     COMPLAINT
13    v.
14   THE STATE OF ARIZONA, a municipal                  (Civil Rights, Conspiracy to Violate
     entity; ALICIA NEMLOWILL and DOE                  Civil Rights, Defamation, Negligence)
15
     NEMLOWILL, wife and spouse; KEN
16   DINQUEL and DOE DINQUEL, husband and                         (Jury Trial Demanded)
     spouse,
17
                          Defendants.
18
           Plaintiffs Nicholas Slater and Kelly Mary Slater ("Plaintiffs"), by and through counsel
19
     undersigned, for their Complaint against Defendants alleges as follows:
20
                              PARTIES, JURISDICTION, AND VENUE
21
            1.    Plaintiffs bring this action pursuant to 42 U.S.C § 1983; the Fourth and Fourteenth
22
     Amendments of the United States Constitution; and pendent state common and statutory laws.
23
            2.    Jurisdiction and venue are proper in the Court pursuant to A.R.S. § 12-122, et seq;
24
     A.R.S. § 12-401.
25
            3.    The events at issue in this lawsuit occurred in Maricopa County, Arizona.
26
          Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 5 of 27




 1         4.     Plaintiffs, at all relevant times, were residents of Maricopa County in the State of
 2 Arizona.
 3          5.    Defendant State of Arizona (hereinafter referred to as "Arizona") is a municipal
 4 corporation formed and designated as such pursuant to Title 9 of the Arizona Revised Statutes.
 5 Arizona is subject to a civil suit and may be held liable both independently and vicariously, as
 6 permitted by federal and state law, for the wrongful conduct of its officers, employees, agents,
 7 districts, and divisions/sub-divisions, including the Arizona Game and Fish Department

 8 ("AZGF") and its officers and employees.
 9         6.     At all times material to this Complaint, Defendants Alicia Nemlowill ("Nemlowill")
10 and Doe Nemlowill were residents of Maricopa County in the State of Arizona, and Defendant
11   Nemlowill was acting for and on behalf of her marital community with Doe Nemlowill.
12         7.     At all times material to this Complaint, Defendants Ken Dinquel ("Dinquel'') and
13 Doe Dinquel were residents of Maricopa County in the State of Arizona, and Defendant Dinquel

l4 was acting for and on behalf of his marital community with Doe Dinquel.
15        8.     At all times material to this Complaint, Defendant Nemlowill and Dinquel were
16 agents and employees of Defendant Arizona and, at the time of the events complained of herein,
17 were acting within the course and scope oftheir employment with the State of Arizona. Defendant
18 Nemlowill and Dinquel are sued in both their official capacity for purposes of Plaintiffs' state law
19 claims and in her individual capacities for purposes of Plaintiffs' claims under 42 U.S.C. § 1983.
20         9.     On or about January 16, 2018, Plaintiffs submitted a notice of claim pursuant to
21   A.R.S. § 12-821.01 for damages arising from the events complained of and alleged herein.
22                                        DISCOVERY TIER
23          10.   Pursuant to Ariz. R. Civ. P. 26.2(c)(3), the Court should assign this case to the
24 following tier based on the amount of damages requested:
25        D Tier 1 = Actions claiming $50,000 or less in damages.
26



                                                   -2-
           Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 6 of 27




 1          D Tier 2 = Actions claiming more than $50,000 and less than $300,000.00 in damages,
 2                     OR Actions claiming nonmonetary relief.
 3          1Z! Tier 3 =Actions claiming $300,000 or more in damages.
 4
 5                                     GENERAL ALLEGATIONS
 6           11.   On November 1, 2017, approximately ten (10) AZGF officers arrived at the
 7   Plaintiffs' residence to execute a search warrant.
 8           12.   The Plaintiffs utilize a nanny for child care services, and when the AZGF officers
 9   arrived at the Plaintiffs' home, only the nanny was there with two of the Plaintiffs' three children.
10           13.   The nanny called the Plaintiffs immediately and advised the officers that the
11   homeowners would be back momentarily. Despite this, the AZGF officers then proceeded to enter
12   the residence from the back door.
13           14.   The AZGF officers pointed their assault rifles at the Plaintiffs' children, who were
14   approximately three (3) years old and 19 months old at the time, while carelessly searching the
15   pretmses.
16           15.   Once Plaintiffs arrived at their home, the AZGF agents continued to brandish their
17   weapons at the Plaintiffs and their family for no reason other than to intimidate and threaten
18   Plaintiffs.
19           16.   The AZGF officers mocked and laughed at the Plaintiffs for their concerns about
20   their children having loaded assault rifles pointed directly at them.
21           17.   Defendant Dinquel prohibited Plaintiffs from recording the events that transpired
22   by forcibly removing any devices to do so from their possession.
23           18.   Plaintiffs requested to speak with Defendant Nemlowill because they were aware
24   that she was the investigator assigned to the ongoing case regarding their hunting licenses. The
25   AZGF officers denied that anyone with that name was involved with this case.
26


                                                     - 3-
           Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 7 of 27




 1          19.    The AZGF officers proceeded to terrorize the Plaintiffs and their family while
 2 recklessly rummaging through Plaintiffs' property, damaging their property, and leaving their

 3 home in serious disorder.
 4          20.    The AZGF officers seized items during the search, including, but not limited to
 5 computers, phones, an electronic tablet as well as other devices, physical document files
 6 containing W2 's and other identification information, and a set of antlers, and other items.
 7          21.    Several items that were taken by the AZGF officers exceeded the scope of the search
 8 warrant and remain unaccounted for, including a thousand dollars cash, a pearl necklace, and a
 9 range finder.
10          22.    The AZGF officers repeatedly attempted to question Plaintiffs, even though
11   Plaintiffs requested an attorney.
12          23.    Over an hour after the AZGF officers appeared at the Plaintiffs' residence,
13   Defendant Nemlowill arrived. Even though Plaintiffs adamantly requested an attorney to be
14 present for the investigation, Defendant Nemlowill continued to repeatedly question the Plaintiffs.
15 After Defendant Nemlowill issued several citations, Defendant Nemlowill and AZGF officers left
16 the Plaintiffs' residence.
17          24.    Plaintiff Nicholas Slater was later contacted by Dr. Smith, a Dean at the university
18 that Plaintiff attended at that time, who stated that Defendant Nemlowill met with him, another

19 Dean, and a security officer at the school, where Defendant Nemlowill made numerous false and
20   defamatory statements concerning Plaintiff Nicholas Slater.
21          25.    Defendant Nemlowill intentionally provided these agents of the university with
22   false information, including, but not limited to, that Plaintiff Nicholas Slater was a white
23 supremacist, a racist, a drug dealer, a drug addict, and that AZGF had found drugs at Plaintiffs

24 residence. Defendant Nemlowill also stated that Plaintiff Nicholas Slater would not be returning
25   to the school because of the amount oflegal trouble he was in and that he was on the run from law
26



                                                   -4-
          Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 8 of 27




 1 enforcement, and had several warrants out for his arrest in multiple states. Defendant Nemlowill
 2   also told the university officials that Plaintiff Nicholas Slater's previous attorney withdrew his
 3   representation because he was a liar and not forthcoming.
 4          26.    Defendant Nemlowill purposefully intended to injure and defame PlaintiffNicholas
 5   Slater by knowingly making these false statements.
 6          27.    Defendant Nemlowill's actions have detrimentally impacted Plaintiff Nicholas
 7   Slater's reputation and career.
 8          28.    Despite knowledge of the young children on the premises one of the AZGF agents
 9   left his keys in the children's play room in a location where they were accessible to the young
10   children. Plaintiffs' young toddler put the keys in their mouth and began to choke. Luckily,
11   Plaintiffs noticed that their toddler was choking and immediately took him to the hospital. During
12   the trip to the hospital, Plaintiff Nicholas Slater was able to dislodge the keys from the child's
13   esophagus, but damage was already done to the child's throat.
14          29.    Defendants' acts were made with evil motives and a reckless indifference to
15   Plaintiffs rights, warranting an award of punitive damages.
16          30.    The Fourth Amendment of the United States Constitution provides as follows: "The
17   right of the people to be secure in their persons, houses, papers, and effects, against unreasonable
18   searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause,
19   supported by Oath or affirmation, and particularly describing the place to be searched, and the
20   persons or things to be seized."
21          31.    The Fourteenth Amendment makes the requirements of the Fourth Amendment and
22   the case law interpreting same applicable and binding upon all states and the municipalities
23   contained therein.
24
25
26



                                                    -5-
          Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 9 of 27




 1          32.    Defendants violated the following clearly established and well-settled constitutional
 2 rights of the Plaintiffs, including the right to be free from unlawful searches and seizure of their
 3 persons, and the use of excessive, unreasonable, and unjustified force against their persons.
 4          33.    As a result of the wrongful acts of Defendants, Plaintiffs and their family were
 5 traumatized and have suffered serious emotional distress. Further, Plaintiff Nicholas Slater's
 6 reputation has been compromised and placed in a negative light.
 7          34.    As a direct and proximate result of Defendants' wrongful acts and omissions,
 8 Plaintiffs suffered, and continue to suffer, a deprivation of their civil rights, mental anguish,
 9 distress, embarrassment, humiliation, and damages in an amount to be proven at trial.
10                                            COUNT I
11                              Civil Rights Violations- 42 U.S.C. § 1983
12                            (Against Defendants Nemlowill and Dinquel)
13          35.    Plaintiffs incorporate, by reference, the above allegations, as if set forth fully herein.
14          36.    At all times material hereto, Defendants Nemlowill and Dinquel were acting under
15 the color of law and within the course and scope of their employment.
16        37. The wrongful conduct of the Defendants deprived Plaintiffs of their rights secured
17 to them by the United States Constitution and laws of the United States, including, among other
18 things, the right to be free from unreasonable search and seizure and the right to be free from
19 unreasonable, unjustified, and excessive force.
20          38.    Defendants Nemlowill and Dinquel's acts and omissions are the result of Defendant
21   Arizona's unconstitutional policies, practices, and procedures, relating to establishing probable
22   cause, investigations, detainment, and arrests.
23          39.    The wrongful conduct of the Defendants constitutes violations of the Fourth and
24 Fourteenth Amendments of the United States Constitution.
25
26


                                                       -6-
          Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 10 of 27




 1          40.    Plaintiffs claim damages for the violations of their constitutional rights and
 2   additional damages stemming therefrom under tort principles for the excessive force to their
 3   person, set forth above under 42 U.S.C. § 1983 against Defendants for a violation of Plaintiffs'
 4   constitutional rights under color of law.
 5          41.    As a result of the wrongful acts of Defendants, PlaintiffNicholas Slater's reputation
 6   has been compromised and placed in a negative light.
 7          42.    As a direct and proximate result of Defendant's wrongful acts and omissions,
 8 Plaintiff suffered, and continues to suffer, a deprivation ofhis civil rights, mental anguish, distress,
 9   embarrassment, humiliation, and damages in an amount to be proven at trial.
10                                                    COUNT II
11                           Conspiracy to Violate Civil Rights- 42 U.S.C. § 1985
12                                (Against Defendants Nemlowill and Dinquel)
13          43.    Plaintiffs incorporate, by reference, the above allegations, as if set forth fully herein.
14          44.    By virtue of the foregoing, Defendants and two or more of them, conspired for the
15   purpose of depriving Plaintiff of (a) equal protection of the law; and (b) equal protection and
16   immunities under the law; and for the purpose of preventing and hindering the constituted
17   authorities from giving and securing to Plaintiff equal protection of the law and deprivation of
18   liberty and property without due process of law.
19          45.    Defendants, and each of them, did and caused to be done, an act or acts in
20   furtherance of the object of the conspiracy, whereby Plaintiffs were deprived of the rights and
21   privileges as set forth above.
22          46.    As a direct and proximate result of the conspiracy, Plaintiffs' rights were violated,
23   and they sustained damages in an amount to be proven at trial.
24                                                   COUNT III
25                      Violation of Plaintiffs' Rights Under the Arizona Constitution
26



                                                      - 7-
         Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 11 of 27




 1          47.     Plaintiffs incorporate, by reference, the above allegations, as if set forth fully herein.
 2          48.    Defendants' wrongful conduct deprived Plaintiffs of their rights secured to them by
 3 the Arizona Constitution and laws of the State of Arizona, including, among other things, the right
 4 to be free from unreasonable search and seizure; the right to be free from unreasonable,
 5 unjustified, and excessive force.
 6          49.    Defendants' acts and omtssiOns are the result of Defendant Arizona's
 7 unconstitutional policies, practices, and procedures, relating to establishing investigations,
 8.
    detainment, and arrests.
 9         50. Defendants' acts and omissions constitute violations of, among others, Article Two,
10 Sections Four, and Eight of the Arizona Constitution.
11          51.    Plaintiffs claim damages for the violations of their constitutional rights and
12 additional damages stemming therefrom under tort principles for the excessive force to their
l3   persons against Defendants for a violation of Plaintiffs' constitutional rights.
14          52.    As a result of the wrongful acts of Defendants, Plaintiff Nicholas Slater's reputation
15 has been compromised and placed in a negative light.
16          53.    As a direct and proximate result of Defendants' wrongful acts and omissions,
17 Plaintiffs suffered, and continue to suffer, a deprivation of their civil rights, mental anguish,
18 distress, embarrassment, humiliation, and damages in an amount to be proven at trial.
19                                           COUNT IV
20                                                Defamation
21                                     (Against Defendant Nemlowill)
22          62.    Plaintiffs incorporate, by reference, the above allegations, as if set forth fully herein.
23          54.    Defendant made multiple false and defamatory statements about Plaintiff Nicholas
24   Slater including, but not limited to, statements that Plaintiff is a liar, a white supremacist, a racist,
25 a drug dealer, a drug addict, and that AZGF had found drugs at Plaintiff's residence. Defendant
26



                                                       - 8-
          Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 12 of 27




 1 Nemlowill also stated that Plaintiff Nicholas Slater would not be returning to school because of

 2   the amount of legal trouble he was in and that he was on the run from law enforcement, and had
 3   several warrants out for his arrest in multiple states.
 4          63.    Defendant's statements are false, and they impugn Plaintiffs honesty, integrity,
 5 virtue, and reputation.
 6          64.    Defendant made the false and defamatory statements to third-parties.
 7          65.    The false and defamatory statements have caused and will continue to cause,
 8   Plaintiff to incur damages exceeding $1 ,000,000.00.
 9          66.    At the time Defendant was making the statements, she knew the statements were
1°   false and defamatory, and/or she acted in reckless disregard of the lack of veracity of the
11   statements.
12          67.    As a result of Defendant's wrongful acts, Plaintiff suffered damage to his reputation
l3   and integrity, and it is reasonable he will continue to suffer in the future.
14          68.    As a result of Defendant's wrongful acts, Plaintiff has suffered and continues to
15   suffer emotional distress, humiliation, inconvenience, and anxiety as a result of Defendant's false
16   and defamatory statements.
17          69.    As a result of Defendant's wrongful acts, Plaintiff has experienced, and will
18   continue to experience, damages in an amount to be proven at trial.
19                                                COUNTV
20                                             NEGLIGENCE
21          70.    Plaintiffs incorporate, by reference, the above allegations, as if set forth fully herein.
22          71.    Defendants have a statutory and common law duty to assure the safety and well-
23   being of persons and a duty to protect Plaintiffs and their children from harm that may be caused
24   by the use of unnecessary, unreasonable, or excessive force.
25

26


                                                      -9-
          Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 13 of 27




 1          72.    Defendants acted and/or failed to act, despite knowing or having reason to know that
 2 Plaintiffs and their family would be inappropriately subjected to an unreasonable risk of serious
 3 harm and injury or death as a result of their actions and/or inactions.
 4          73.    Defendants subjected the Plaintiffs and their family to reckless and excessive force,
 5 and/or failed to intervene to prevent use of such force, as alleged above.
 6        74. A reasonable person under the same circumstances would have known that the
 7 Plaintiffs and their family were inappropriately subjected to the use of unreasonable and unjustified
 8 force.
 9          75.    Defendants were grossly negligent, as identified by the allegations set forth in the
10 paragraphs above by, among others and without limitation: subjecting Plaintiffs and their family
11 to excessive force, pointing assault rifles at minor children, and failing to properly follow the

12   applicable protocols, practices, policies, training, and standards of law enforcement.
13          76.    The AZGF officers were, at all times material hereto, acting within the course and
14 scope of their employment, and Defendant Arizona is vicariously liable for the actions of the AZGF
15 officers and the individual defendants.
16        77.     Defendants breached their duties owed to the Plaintiffs and their family, as identified
17 by the claims, facts, and allegations set forth in the paragraphs above.
18          78.    The AZGF officers' excessive force was the result of Defendant Arizona's
19 unconstitutional policies, practices, and procedures, including but not limited to a failure to train

20 their law enforcement officers as to the circumstances in which such force may be used.
21         79. As the result of Defendants' negligence, Plaintiffs and their minor children have been
22 absolutely traumatized, have suffered, and will continue to suffer grief, sorrow, anguish, stress,
23 shock, and mental suffering; and economic and non-economic damages in an amount to be proven
24 at trial.
25
26


                                                   - 10-
          Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 14 of 27




 1          80.    Defendant Arizona breached their duties, as identified by the allegations set forth in
 2   the paragraphs above, by (among others and without limitation): failing to properly screen, hire,
 3   retain and supervise its employees; ratifying improper conditions, customs, policies, procedures,
 4   and/or practices by inaction; implementing, utilizing, and/or permitting to exist unreasonable
 5   dangerous policies, practices, protocols, customs, and training (or lack thereof) with respect to
 6 (among others and without limitation) the use of force; approaching, arresting, and/or responding
 7 to citizens; failing to appropriately hire, retain and supervise its employees.
 8          81.    Defendants breached their duties owed to the Plaintiffs and their family, as identified
 9 by the claims, facts, and allegations set forth in the paragraphs above.
10          82.    Defendants' breaches of duty caused or contributed to the cause of Plaintiffs'
11   emotional stress and trauma.
12          83.    As a direct and proximate result of Defendants' grossly negligent acts and omissions,
13 the Plaintiffs have been damaged in an amount to be proven at trial.
14        84.     Defendants' conduct was engaged in with intent to cause injury, was wrongful
l5   conduct motivated by spite or ill will or the involved officers acted to serve their own interests,
16 having reason to know and consciously disregarding a substantial risk that their conduct might
17   significantly injure the rights of the Plaintiffs. Indeed, Defendants' callous disregard was further
l8   accentuated by Defendants' laughing and mocking Plaintiff Nicholas Slater as they pointed their
19   guns at Plaintiff Nicholas Slater. Defendants consciously pursued a course of conduct knowing
20   that it created a substantial risk·of significant harm to the Plaintiffs and their family. Moreover,
21   deterrence and punishment are appropriate. Therefore, Plaintiffs are entitled to an award for
22   punitive damages.
23          85.    Further, Defendants recklessly and carelessly violated HIPAA protections owed to
24   Plaintiff Nicholas Slater in that AZGF wrongfully disclosed information gathered in their
25   investigation to prosecute Plaintiff Nicholas Slater's father, in a separate matter that is wholly
26



                                                    - 11 -
          Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 15 of 27




 1   irrelevant to Plaintiff Nicholas Slater, by disclosing specific information related to Plaintiff
 2   Nicholas Slater's health records.
 3                                              JURY TRIAL
 4          Plaintiff hereby requests and demands a trial by jury.
 5                                         RELIEF SOUGHT
 6          WHEREFORE, Plaintiff requests damages and judgment against Defendants for the
 7   following:
 8          a)     General, compensatory, and special damages in an amount to be proved at trial;
 9          b)     Punitive damages in an amount deemed just and reasonable;
10          c)     Attorneys' fees and costs;
11          d)     Such other and further relief which may seem just and reasonable under the
12   circumstances.
13          RESPECTFULLY SUBMITTED this             2~ +'-   day of October, 2018.
14                                                    ATTORNEYS FOR FREEDOM
15
16
17
18
19
20
21
22
23
24
25
26


                                                   - 12-
           Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 16 of 27
                                                                          oyCHf(fS DE.'Rcr;:;t· r'L'"R'"
                                                                          (!.)              Vl-1   t:.! (\
                                                                                                   o.J




                                                                                 SQ.t.o                  DEP
                                                                                     ~"""
                                                                                 ~,FiLED
                                                                         1gfJCT2~~
 1   Marc J. Victor, SBN 016064
     Jody L. Broaddus, SBN 020122
 2   ATTORNEYS FOR FREEDOM
     3185 South Price Road
 3
     Chandler, Arizona 85248
 4   Phone: (480) 755-7110
     Fax: (480) 857-0150
 5   Marc@AttomeyForFreedom.com
 6   Jody@AttomeyForFreedom.com
     Attorneys for Plaintiff
 7
                    IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 8
 9                           IN AND FOR THE COUNTY OF MARICOPA

10
11    NICHOLAS WILLARD SLATER and                        Case No.:
                                                                          cv 2 01 8-0 9 7 0 9 0
      KELLY MARY SLATER, husband and wife,
12
                           Plaintiff,
13                                                        CERTIFICATE OF COMPULSORY
      v.                                                         ARBITRATION
14
      THE STATE OF ARIZONA, a municipal
15
      entity; ALICIA NEMLOWILL and DOE
16    NEMLOWILL, wife and spouse; KEN
      DINQUEL and DOE DINQUEL, husband and
17    spouse,
18                         Defendants.
19

20          The undersigned certifies that she knows the dollar limits and any other limitations set forth

21   by the local rules of practice for this court, and further certifies that this case is NOT subject to

22   compulsory arbitration, as provided by Rules 72 through 76 of the Arizona Rules of Civil

23   Procedure.

24          DATED this .Lftday of October, 2018.
25

26
      Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 17 of 27

...


 1                                 ATTORNEYS FOR FREEDOM
 2
 3
 4
 5
 6
 7
 8

 9
10
11

12

13
14

15
16

17
18
19
20

21

22
23
24
25
26


                                      - 2-
               Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 18 of 27


  In the Superior Court of the State of Arizona
  in and for the County of .:.:.M.:.::a.:..:.rk:.:o.r::pa:___ _ __
                                                                          Is Interpreter Needed?
                                                                          If yes, what language:
  Case Number          G''r .·,.:. ~9 ·"l c·~ .... U, , ;Q ~ 0 9_ 0
  CIVIL COVER SHEET~ NEW FILING ONLY
           (Please Type or Print)


  Plaintiff's Attorney _Jo_d...:..y_B_ro_ad_d_u_s- - - - - -

  Attorney Bar Number _0_20_1_22_ _ _ _ _ __

Plaintiff's Name(s): (List all)            Plaintiff's Address:                     Phone#:           Email Address:
Nicholas Slater
 Kelly Mary Slater


(List additional Plaintiffs on page two and/or attach a separate sheet).

Defendant's Name(s): (List All)
The State of Arizona
 Alicia Nemlowlll
(List additional Defendants on page two and/or attach a separate sheet)



                                                         NATURE OF ACTION
    (Place an "X" next to the Qill! case category that most accurately describes your primary case.)

100 TORT MOTOR VEHICLE:                                                      130 CONTRACTS:
0101 Non-Death/Personal Injury                                               0131 Account (Open or Stated)
0102 Property Damage                                                         0132 Promissory Note
0103 Wrongful Death                                                          0133 Foreclosure
                                                                             0138 Buyer-Plaintiff
110 TORT NON-MOTOR VEHICLE:                                                  0139 Fraud
                                                                             0134 Other Contract (I.e. Breach of Contract)
!?5]111 Negligence                                                           0135 Excess Proceeds-Sale
0112 Product Liability - Asbestos                                            Oconstructlon Defects (ResldentlaVCommerclal)
0112 Product Liability- Tobacco                                                     0136 Six to Nineteen Structures
0112 Product Liability- Toxic/Other                                                0137 Twenty or More Structures
0113 Intentional Tort
                                                                             150·199 OTHER CIVIL CASE TYPES:
0114 Property Damage
0115 Legal Malpractice                                                       0156 Eminent Domain/Condemnation
0115 Malpractice - Other professional                                        0151 Eviction Actions (Forcible and Special Detalners)
0117 Premises Liability                                                      0152 Change of Name
0118 Slander/Libel/Defamation                                                0153 Transcript of Judgment
0116 Other (Specify)-------                                                  0154 Foreign Judgment
                                                                             0158 Quiet Title
120 MEDICAL MALPRACTICE:                                                     0160 Forfeiture
                                                                             0175 Election Challenge
0121 Physician M.D.        0123 Hospital                                     0179 NCC-Employer Sanction Action
0122 Physician 0.0         0124 Other                                            (A.R.S. §23-212)



©Superior Court of Arizona in Maricopa County                         Page 1 of 2                              CV10f- 070118
ALL RIGHTS RESERVED
              Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 19 of 27

                                                                                              C(ISe No. _ _ _ __


0180 Injunction against Workplace Harassment                           0191 Declaration of Factual Improper Party Status
0181 Injunction against Harassment                                     0193 Vulnerable Adult (A.R.S. §46·451)
0182 Civil Penalty                                                     0165 Tribal Judgment
0186 Water Rights (Not General Stream Adjudication)                    0167 Structured Settlement (A.R.S. §12-2901)
0187 Real Property                                                     0169 Attorney Conservatorshlps (State Bar)
0 Special Action against Lower Courts                                  0170 Unauthorized Practice of Law (State Bar)
  (See Lower Court Appeal cover sheet In Maricopa)                     0171 Out-of-State Deposition for Foreign Jurisdiction
0194 Immigration Enforcement Challenge                                 0172 Secure Attendance of Prisoner
  (A.R.S. §§1-501, 1-502, 11-1051)                                     0173 Assurance of Discontinuance
                                                                       0174 In-State Deposition for Foreign Jurisdiction
150-199 UNCLASSIFIED CIVIL:                                            0176 Eminent Domain- Light Rail Only
                                                                       0177 Interpleader- Automobile Only
0 Administrative Review                                                0178 Delayed Birth Cert~icate (A.R.S. §36-333.03)
  (See Lower Court Appeal cover sheet in Maricopa)                     0183 Employment Dispute- Discrimination
0150 Tax Appeal                                                        0185 Employment Dispute-Other
   (All other tax matters must be filed in the AZ Tax                  0196 Verified Rule 45.2 Petition
   Court)                                                              0195(a) Amendment of Marriage License
0155 Declaratory Judgment                                              0 195(b) Amendment of Birth Certificate
0157 Habeas Corpus                                                     0163 Other-=-----:-:-:----------
0184 Landlord Tenant Dispute- Other                                                   (Specify)
0190 Declaration of Factual Innocence
      (A.R.S. §12-771)


                                RULE 26.2 DISCOVERY TIER or AMOUNT PLEADED:
 (State the amount In controversy pleaded or place an "X" next to the discovery tier to which the pleadings allege the case
                                             would belong under Rule 26.2.)

0 Amount Pleaded$------                            0   Tier 1          0Tier 2        [g) Tier 3


                                                EMERGENCY ORDER SOUGHT

0 Temporary Restraining Order              0 Provisional Remedy  D OSC        0 Election Challenge
0 Employer Sanction                        0 Other { S p e c i f y ) - - - - - - - - - - - - - - - - - -


                                   COMMERCIAL COURT (Marjcopa County Only)

0 This case is eligible for the Commercial Court under Rule 8.1, and Plaintiff requests assignment of this case to the
  commercial Court. More information on the commercial Court, including the most recent forms, are available on the
   Court's website at bttps://www.suoeriorcourt.maricopa.gov/commerclal-courtl.


Additional Plaintlff(s):




Additional Defendant(s):
Doe Nemlowlll, Ken Dlnguel, Doe Dinquel




©Superior Court of Arizona In Maricopa County                   Page 2 of 2                             CV10f·070118
ALL RIGHTS RESERVED
           Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 20 of 27
                                                                             Chris DeRose, Clerk of Court
                                                                             ***Electronically Filed***
                                                                                   K. Vega, Deputy
                                                                               11116/2018 12:27:00 PM
                                                                                  Filing ID 9896251




 1   Marc J. Victor, SBN 016064
     Jody L. Broaddus, SBN 020122
 2   ATTORNEYS FOR FREEDOM
     3185 South Price Road
 3
     Chandler, Arizona 85248
 4   Phone: (480) 755-7110
     Fax: (480) 857-0150
 5   Marc@AttomeyF orFreedom.com
 6   Jody@AttomeyF orFreedom.com
     Attorneys for Plaintiff
 7
                    IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 8
 9                          IN AND FOR THE COUNTY OF MARICOPA

10
11   NICHOLAS WILLARD SLATER and                     Case No.: CV2018-097090
     KELLY MARY SLATER, husband and wife,
12
                          Plaintiff,
13                                                      NOTICE OF DISMISSAL OF
      v.                                              DEFENDANTS DOE NEMLOWILL
14                                                         AND DOE DINQUEL
     THE STATE OF ARIZONA, a municipal
15
     entity; ALICIA NEMLOWILL and DOE
16   NEMLOWILL, wife and spouse; KEN
     DINQUEL and DOE DINQUEL, husband and
17   spouse,
18                        Defendants.
19
20           Plaintiffs Nicholas Willard Slater and Kelly Mary Slater, by and through undersigned

21   counsel, hereby give notice of voluntary dismissal of Defendants Doe Nemlowill and Doe Dinquel
     only.
22

23           DATED this 161h day ofNovember, 2018.
24
25
26
     Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 21 of 27




                                   ATTORNEYSFORFREEDOM

 2
 3                                 By:     Is/ Jody L. Broaddus
                                         Marc J. Victor, Esq.
 4                                       Jody L. Broaddus, Esq.
                                         Attorneys for Plaintiff
 5
 6
 7

 8

 9
10

11

12

13
14

15
16
17

18

19

20

21

22
23
24

25

26



                                         - 2-
                    Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 22 of 27
.:.   .
        '
       ......




                A~orp~y$ tqr Fr~~e·qom L.aw Fi.r.rn
                3185:South Price Road                                                                                           18 NOV 20 AM U: 06
                Chandler, AZ'85248.
                (4~0) 76.5-71.10
                                                                                                                       ~BD~Y;'          X BfidJU
                                                             .IN T.A~ $.~-~~~~Q.R _:¢.QQ._R~·.9;F.JH,~'.~:t~I.~\P..~ ~.IZQNA:
                                                                           IN iANO· FOR-THE"COQNTY·OF MARIG()PA

                NICHOi.AS;VVILLARD.SLATER··and.KELtY                                                  Case.~Number:·   CW2018-o9.7090
                MARY .SLATER1. hu~b:and::and .wlfj
                                                    Pfaintiff·i·
                                                   ...........                                        ~ETO~N·:oF s~·RY.Ice·

                                               vs.
                r~·e:$T~T¢::qi=:.A~ItO:NA~ ,.;~,m~ni~·,P.~l
                entity; et al.
                                                                                        Defendanf..


                ·Recelved.by'Marieopa·county Pr0cess Service, PLLC onjhe .16tfrday.of·November;.2018at'f1 :57 am
                to be.served,on Keri Dinquel, c/o AZ Flsh.an<t':.Gtfme:;D.epaitment,,_sooowe1st·carefr.ee High'way.1
                 Ph~nb~·; A,Z 85Q8G.     .                                .        .                        .      .

                'I, Jim Miller, Process. Server1do hereby.:affirm U1afon .the·19th diry, of November~:20.18 at 1:54 pm 1 1t
                INDI'ilb.lJALIN/P.eR·soNALLv'•se'r'vea lf.Y -'deliVerih
                ; ••• ., ..   '   ·',   . . . . . . ,...... -.......... ·.· 9,.. ..tftitie
                                                                . . .:-                     eo·PY··;ofthe
                                                                                    ,..........
                                                                          . !.· . . . . , ......   .... , ........ Cover
                                                                                                             Civil,.,. .... . Sheet
                                                                                                                              ..    -Summons
                                                                                                                                    I   .   . .   .   . I
                Complaint and:Certlflcat,:ofComp~lsory Arbltratl(?n; to: Ken Dhtquel at~headdress·of: c/o:AZ Fish
                and Game Depart'mentl_;sooo;W.est-:'C:ar:efree Alghway,.Phoenlx·1.·AzJJ5o·as; and!lnformed said person·
                c>f'the: cont~l:lt(ther.eiri, ib':complia.hce With. s~~te ~tat.i.J~~s~      ·

                ·oescriptloil-of Person·Served;:.Age:AS;. Sex::M, Race/Skin Col~m:White,.Height:·:6~1.~; Weight: ·2<lo,
                 Haih LJ~nt:aroW.r(G.Ias$$s: t.J' · .  ·                                  · ··         ·
                &Jrltce Fee;'ltems:
                 Standarcfsinvice of Process
                    Tqt~(         .                      .           ..      .
          Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 23 of 27
',._.




                                       RETURN Qf;.SERVICE FOfCV20181'09ZQ90


        J.se,rt!tY ttv~t! ~m-~ven~e..ag~ Qf:fa; !:l.~\'~ oQ.in,~!3.r.~:sQn ~t:t.tt~~9.V~i.aci.19n; ~n~·:~ro a, C_e.~ifle·q f.>~pces$
        Server ,_.ih .good·standing! .ih .the. j~dicial circuiflr:rwhich:the process was, served;




I certJfy by my signature below tbat tbls Return of
Service was executed electroulcally by tbe CertJOed
                                                                            JlindiU~etver
                                                                            Maricopa~6ounty.;.#MC7.345.
Process Server whose Information appears below tbe
signature, tbat tbe Process Server bas reviewed tbe                         l',:'!~~icop~·-·¢e:,.~.:~Jl(y J~tQ.c~ss·$eiV)~e •.~~L~c
                                                                           .so·o e;Basellne Rd
Information entered electronically, and tbat tbe                            ·S.Uite.B6
Process Server's certtocatlon Is In good standing.                          Tell'p~, ,~ .~5283
                                                                            (~~)4~4·7474.

                                                                           :OiifJob.SeliarNUmbe(:::·G.UR'·2018004l17
                                                                            Ret.:·CV:201 ~r-oe709P··-.f'Se·rtOinqvel
  Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 24 of 27




Attorneys for Freedom Law Firm
3185 South Price Road                                                                                         18 NOV 20 AM II: 06
Chandler, 1\Z. 85248
(480) 765-7110                                                                                         !41LBD B~":   :r;nr'i-< r
                         IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                               IN AND FOR THE COUNTY OF MARICOPA

NICHOLAS WILLARD SLATER and KELLY                                            Case Number: CV2018-097090
MARY SLATER, husband and wife
                              Plaintiff,                                     RETURN OF SERVICE

                vs.

THE STATE OF ARIZONA, a municipal entity;
et al.
                              Defendant.


Received by Maricopa County Process Service, PLLC on the 16th day of November, 2018 at 11 :57 am to be
served on THE STATE OF ARIZONA, a municipal entity, 2005 N. Central Ave., Phoenix, AZ 85004.

I, Gregory M Urroz, Process Server, do hereby affirm that on the 19th day of November, 2018 at 10:47 am,
1:

served a GOVERNMENT AGENCY by delivering a true copy of the Civil Cover Sheet, Summons,
Complaint and Certificate of Compulsory Arbitration, to: LISA FISCHER as RECEPTIONIST, a
person authorized to accept service for THE STATE OF ARIZONA, a municipal entity, and Informed
said person of the contents therein, in compliance with State Statutes.

Description of Person Served: Age: 55, Sex: F, Race/Skin Color: White, Height: 5'4", Weight: 180, Hair:
Grey, Glasses: Y

Service Fee Items:
 Standard Service of Process          $70.00
 Total                                $70.00

I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process
Server, in good standing, In the judicial circuit in which the process was served.




                                                                        Gregory M roz, Process Server
                                                                        Maricopa ounty, #MC8253

                                                                         Marl       fa~ounty
                                                                                         Process Servl
                                                                         600 Baseline Rd
                                                                         Suite 86
                                                                         Tempe, AZ 85283
                                                                         (602) 424-7474

                                                                         Our Job Serial Number: GUR-2018004115
                                                                         Ref: CV2018-097090- State of 1\Z.

                             Copyright C 1992·2018 Database Services, Inc.• Process·Servefs ToolbOx V7.2n
          Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 25 of 27


                                                                   ATTORNEY GENERAL'S OFFICE ·
                                                                   DATE RECEIVED A['a IJ,. Iq , ;)di'J
                                                                   TIME RECEIVED
                                                                                            , /! f<U'c.
                                                                                 /0 ·'I '7 :='i(().,$3
                                                                                                                  '::>fl.·Jr_,

   Marc J. Victor, SBN 016064                                                         (7R-If~.
                                                                   RECEIVED FROM 6 N-J<' t;:) J'(;(Z,
                                                                                                     IV  'U
   Jody L. Broaddus, SBN 020122
 2 ATTORNEYS FOR FREEDOM                         SIGNED >:1$-Z:/\i::y
   3185 South Price Road
 3
   Chandler, Arizona 85248
 4 Phone: (480) 755-7110
   Fax: (480) 857-0150                     Qf\\G\NAL
 5 Marc@AttorneyForFreedom.com
 6 Jody@AttorneyForFreedom.com
   Attorneys for Plaintiff
 7
                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 8
 9                          IN AND FOR THE COUNTY OF MARICOPA

10
     NICHOLAS WILLARD SLATER and                       c~eN~V2018-U97090
11   KELLY MARY SLATER, husband and wife,

12                         Plaintiff,
                                                                        SUMMONS
13   v.
14   THE STATE OF ARIZONA, a municipal
     entity; ALICIA NEMLOWILL and DOE
15
     NEMLOWILL, wife and spouse; KEN                           if vou would lil<f> legal advice from a lawyer,
16   DINQUEL and DOE DINQUEL, husband and                         ·contact the Lawyer Referrs.l Servioo ett
                                                                                602-2157-4434
     spouse,                                                                             or
17                                                                      'fiY.\\YY.J.MJ:iQ.Q.l2111.ID!iY~r~<;>19
                           Defendants.                                     $pont!orecl by the
18                                                                  Maricopa County Bar Association

19   FROM THE STATE OF ARIZONA TO:
20         THE StATE OF ARIZONA.
21          1.    A lawsuit has been filed against you. A copy of the lawsuit and other court papers
22   are served on you with this "Summons".
23         2.     If you do not want a judgment or order taken against you without your input, you
24   must file an "Answer" or a "Response" in writing with the court, and pay the filing fee. If you do
25   not file an "Answer" or "Response" the other party may be given the relief requested in his/her
26
           Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 26 of 27




     Petition or Complaint. To file your "Answer" or "Response" take, or send, the "Answer" or
 2   "Response" to the:
 3         •      Office of the Clerk of the Superior Court, 20 1 West Jefferson Street, Phoenix,
           Arizona 85003-2205, OR
 4         •      Office of the Clerk of the Superior Court, 18380 North 40th Street, Phoenix,
           Arizona 85032, OR
 5
           •      Office of the Clerk of Superior Court, 222 East Javelina Avenue, Mesa, Arizona
 6         85210-6201, OR
           •      Office of the Clerk of Superior Court, 14264 West Tierra Buena Lane, Surprise,
 7         Arizona, 85374.
 8          Mail a copy of your "Response" or "Answer" to the other party at the address listed on the
 9   top of this Summons.

10          3.      If this "Summons" and the other court papers were served on you by a registered
11   process server or the Sheriff, within the State of Arizona, your "Response" or "Answer!! must be
12   filed within TWENTY (20) CALENDAR DAYS from the date you were served, not counting the
13   day you were served. If this ''Summons" and the other papers were served on you by a registered
14   process server or the Sheriff outside the State of Arizona, your Response must be filed within
15   THIRTY (30) CALENDAR DAYS from the date you were served, not counting the day you were
16   served. Service by a registered process server or the Sheriff is complete when made. Service by
17   Publication is complete thirty (30) days after the date of the first publication.
18          4.      You can get a copy of the court papers filed in this case from the Petitioner at the
19   address listed at the top of the preceding page, from the Clerk of the Superior Court's Customer
20   Service Center at:
21          •      601 West Jackson, Phoenix, Arizona 85003 • 18380 North 40th Street,
            Phoenix, Arizona 85032
22          •      222 East Javelina Avenue, Mesa, Arizona 85210 • 14264 West Tierra Buena
            Lane, Surprise, Arizona, 85374.
23
            5.      Req~ests   for reasonable accommodation for persons with disabilities must be made
24
     to the office of the judge or commissioner assigned to the case, at least ten (1 0) judicial days
25
     before your scheduled court date.
26



                                                      - 2-
          Case 2:18-cv-04251-DWL Document 1-3 Filed 11/29/18 Page 27 of 27




            6.     Requests for an interpreter for persons with limited English proficiency must be
 2   made to the office of the judge or commissioner assigned to the case at least ten (1 0) judicial days
 3   in advance of your scheduled court date.
 4          The names and address of plaintiffs attorney is:
 5
 6                        ATTORNEYSFORFREEDOM
 7                        3185 South Price Road
                          Chandler, Arizona 85248
 8                        (480) 755-7110
 9
10
                                                       CLERK OF COURT
11
12
13                                                     --t.~_...l,.,£4~7£------------\-HVIartine

14                                                                                             o~puty C\e
15
     METHOD OF SERVICE:
16       Private Process Service
17       Sheriff or Marshall
         Personal Service
18   _ _ Registered/Certified Mail (out of state)
19
20
21
22
23
24
25
26


                                                     -3-
